       Case 1:17-cv-02989-AT Document 912 Filed 09/17/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                           CIVIL ACTION
      v.
                                           FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


          STATE DEFENDANTS’ NOTICE OF FILING
    SUPPLEMENTAL DECLARATION OF DR. BENJAMIN ADIDA

     State Defendants provide notice of filing the attached Supplemental

Declaration of Dr. Benjamin Adida (along with Exhibit A thereto) for the

Court’s consideration, consistent with counsel’s request during the September

14, 2020 Hearing.

     Respectfully submitted this 17th day of September 2020.

                             /s/ Carey A. Miller
                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Carey A. Miller
                             Georgia Bar No. 976240
                             cmiller@robbinsfirm.com
                             Alexander Denton

                                     1
Case 1:17-cv-02989-AT Document 912 Filed 09/17/20 Page 2 of 3




                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                             2
        Case 1:17-cv-02989-AT Document 912 Filed 09/17/20 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING

SUPPLEMENTAL DECLARATION OF DR. BENJAMIN ADIDA has

been prepared in Century Schoolbook 13, a font and type selection approved

by the Court in L.R. 5.1(B).

                               /s/ Carey A. Miller
                               Carey A. Miller




                                       3
